TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00772-CR



                                      Wendy Welch, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-06-201125, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Wendy Welch pleaded guilty to drug possession and was placed on

community supervision. The trial court has certified that the case is a plea bargain case and that

appellant has no right to appeal. See Tex. R. App. P. 25.2(a)(2). We therefore dismiss the appeal.

Tex. R. App. P. 25.2(d) (if trial court does not certify that defendant has right to appeal, “appeal must

be dismissed”).



                                                ___________________________________________

                                                David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 17, 2010

Do Not Publish